DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2016/0100621) in view of  Bohm (WO 2015/177348 A1 with US 2017/0196666 A1 relied upon for English translation).
 Regarding claim 1, Diaz meets the claimed a method for generatively producing a molding (Diaz selective laser sintering, see [0001])…comprising the following steps:
a) Providing at least one layer of a dispersion, ([0004]) dispersion an aqueous dispersion (Diaz teaches water can be present in the powder, see [0031]) the dispersion comprising at least one binder, (Diaz teaches multiple ingredients binder system with different melting temperatures, see [0028]) and the dispersion comprising at least one of ceramic particles, glass ceramic particles, and powder metal particles;  (metal or ceramic, [0005]) 
 for activating the at least one binder for hardening the layer of the dispersion in places, (Diaz teaches providing bulk and scaffold properties and powder particles that act as a binder providing actual particle-particle sintering, when an object is built see [0013])  whereby a rough blank is obtained, the rough blank being a green body, at least two hardeners having different material compositions from each other being used; (Diaz teaches multiple ingredients binder system with different melting temperatures, see [0028]) , and where a relative proportion of the harder to each other is varied as a function of position within the dental molding. (a variety of textures by varying the binders, structural components and their ratios, see [0071])
c) sintering the rough blank into the dental molding. (Diaz teaches sintering [0017]).

Diaz does not explicitly teach a dental molding for at least one of dental restoration and dental prostheses.
Bohm meets the claimed a dental molding for at least one of dental restoration and dental prostheses, (Bohm teaches creating a dental prosthetic, see [0001], using an additive manufacturing method [0007], from materials including alginate [0037] and ceramics [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the additive manufacturing process of Diaz teaches to create a dental prosthetic as taught by Bohm because it reduces wasted materials compared to traditional subtractive manufacturing of dental prostheses, see Bohm [0002]-[0004].  

(Diaz teaches a multi-material mixture, see [0014]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 2016/0100621) in view of  Bohm (WO 2015/177348 A1 with US 2017/0196666 A1 relied upon for English translation) in view of Farr (US 2005/0087902 A1).
Regarding claim 13, Diaz as modified does not meet the claimed, wherein the dispersion comprises at least one polyacrylate.
Farr meets the claimed wherein the dispersion comprises at least one polyacrylate (Farr teaches polyacrlyates and polymethacyrlates, which are two different polyacrylates, see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the polyacrlyates and polymethacyrlates with the materials of Diaz because it functions to stiffen and smooth the surface of the three-dimensional object, see Farr [0024].

Regarding claim 14, Diaz as modified does not meet the claimed wherein the dispersion comprises at least two different polyacrylates.
Farr meets the claimed wherein the dispersion comprises at least two different polyacrylates. (Farr teaches polyacrlyates and polymethacyrlates, which are two different polyacrylates, see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the polyacrlyates and polymethacyrlates with the materials of Diaz because it functions to stiffen and smooth the surface of the three-dimensional object, see Farr [0024].

Allowable Subject Matter
s 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 9, and 11 recites ions or cations which are not taught by Diaz.
Baskaran, of record, teaches ion and cations but does not teach the method of claim 1, and would not be obvious to one of ordinary skill in the art to modify the method of Diaz with the method of Baskaran. 
Claim 1 recites, inter alia, applying a plurality of hardeners in places to the layer of the dispersion for activating the at least one binder for hardening the layer of the dispersion in places, whereby a rough blank is obtained wherein at least two of the hardeners have different material compositions from each other being used, and where a relative proportion of the harder to each other is varied as a function of position within the dental molding.
Examiner notes the instant specification includes explicit definitions, see paragraph [0024]
The term "as a function of position" hereby and hereafter involves adjusting the relative proportion both in the horizontal or lateral direction and in the vertical direction, that is, in the direction of growth.  The relative proportion of a hardener is hereby and hereafter the weight fraction or the volume fraction.


Baskaran as cited teaches controlling an amount of gelling agent on a slurry surface, but not varying the amount at different positions. Once the hardened object is formed, Baskaran teaches immersing the entire object in an additional gelling agent of a different concentration to further harden it. Further, Baskaran does not teach that the additional gelling agent is a different material composition than that of its first gelling agent - only that the concentrations may be . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744